DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on October 31, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on October 31, 2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 5-14 and 17 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on October 31, 2021, with respect to the rejections of claims 1-4 and 20 under 35 U.S.C. 102/103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2012/0156820 A1).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference sign (350) shown in Figure 3B is not described in the specification as an RF switch (see claim 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “RF switch” recited in claims 6 and 12; and the “first coupler connected between the transmission path and a second switch” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  Applicant note although the reference sign (350) shown in Figure 3B and/or the reference sign (360) shown in Figures 4B-7 mentioned in the specification as an RF switch, but the drawings didn’t shown as a switch circuit. Further, the first coupler (373) is connected between the first couple (310) and the second switch (371), but bot the transmission path and the second switch as shown in Figure 3B. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 4-17 and 20 are objected to because of the following informalities:  
Claim 4 (line 5), claim 5 (line 4), claim 8 (line 10), claims 10 and 11 (line 2), claim 13 (lines 1-2), claim 14 (line 2), claim 15 (line 7), claim 16 (line 6), and claim 17 (line 10), the phrase “is configured to” should be “is further configured to”.
Claim 7, lines 1-2, the phrase “the first coupler” should be “the second coupler”. See the precedent claim 5.
Claim 12, line 3, the phrase “a second reception path” is suggested change to “a second reception path included in a second reception FEM” for clarity. See the amended precedent claim 1.
Claim 17, lines 1-2, 3, 7, and 8, the phrase “third coupler” is suggested change to “coupler” for clarity since no other coupler was recited in the precedent claims 1 and 15.
Claims 6 and 9 depend either directly or indirectly from claim 4, therefore they are also objected.
Appropriate correction is required.

Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

According to the invention discussed in the specification, alternative embodiments were shown in Figures 3-7 illustrating an electronic device for transmitting/receiving a sounding reference signal (SRS). 
Claims 1 and 3-7 are directly related to the embodiment shown in Figures 3A and 3B, and the amended claims 8-14 are directly related to one or more of the embodiments shown in Figures 4-7. Independent claim 1 is a genetic claim which may read on each of the embodiments. However, claims 1, 4, and 5 already strictly related to the embodiment shown in Figures 3A and 3B as discussed in the specification. In other words, based on the amendments to claims 8-14 dependent from claim 5, the specification now lacks support for claims 8-14 to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For example, as recited in the amended claims 8-10, 13, and 14, there is no additional third coupler as discussed in the specification and shown in the drawings, wherein the third coupler actually is the same as the second couple (310) recited in the precedent claim 5, but shown in different embodiments.
Claims 11 and 12 depend either directly or indirectly from claim 8, therefore they are also rejected.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over OBIYA et al. (US 2018/0227008 A1), hereinafter “Obiya” in view of Kim (US 2012/0156820 A1).
Regarding claim 1, Obiya illustrates an electronic device (communication device 200 shown in Figure 1) comprising:
an antenna (2);
a first switch (40) functionally connected to the antenna and configured to perform switching to connect the antenna with a transmission path (the path of the transmission signal) or a reception path (the path of the reception signal);
a first filter (not shown, but stated in paragraph [0064], that the front-end circuit 1 may include a reception side filter circuit capable of varying bandpass characteristics in accordance with a selected frequency band in the reception side signal path between the antenna switch 40 and the low noise amplifier circuit 20) and a first amplifier (low noise amplifier circuit 20) configured to form the reception path;
a second filter (not shown, but stated in paragraph [0064], that the front-end circuit 1 may include a transmission side filter circuit capable of varying bandpass characteristics in accordance with a selected frequency band in the transmission side signal path between the antenna switch 40 and the power amplifier module 10) and a second amplifier (power amplifier module 10) configured to form the transmission path;

at least one processor (the baseband signal processing circuit (BBIC) 4 or the control IC 11 shown in the alternative power amplifier (PA) 10 in Figures 2-6) configured to control the RFIC and the first switch such that a transmission signal generated by the RFIC is radiated from the antenna via the transmission path.
Applicant note, as shown in one or more of the alternative PA shown in Figures 5 and 6, the switch 18 may also considered as the first switch or part of the first switch, and the control IC 11 or the BBIC 4 is being used to control the RFIC 3 and the first switch 18 and/or switch 40 such that a transmission signal generated by the RFIC is radiated from the antenna via the transmission path.
However, Obiya fails to show or teach that wherein the first filter and the first amplifier of the reception path are included in a reception front end module (FEM) having a modularized form, and wherein the second filter and the second amplifier of the transmission path are included in a transmission FEM having a modularized form separate from the reception FEM, as recited in the amended claim 1.
Kim illustrates a transceiver 186 in Figure 15, wherein the transceiver comprises similar structures of Obiya, such as the antenna (194); the switches of the front end (FE 188); the Rx FE (196); the RF Tx FE (198); the baseband processor (208); and the control system (210). Kim also teaches that the block elements of the receiver path are integrated in an Rx FE (196) and the block elements of the rtransmitter path are integrated in an RF Tx FE (198). Also see paragraphs [0055]-[0060].

Regarding claim 4, wherein Obiya’s first switch (40) is a Single Pole Double Throw (SPDT, paragraph [0059]) switch including three terminals, a first terminal of the three terminals is connected to the antenna (2), a second terminal is connected to the reception path, and a third terminal is connected to the transmission path; and the at least one processor is configured to: control the SPDT switch to be in a first state in which the first terminal and the second terminal are connected so that the antenna is connected to the reception path and control the SPDT switch to be in a second state in which the first terminal and the third terminal are connected so that the antenna is connected to the transmission path.
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obiya in view of Kim as applied to claim 1 above, and further in view of MIAO (US 2021/0204229 A1), hereinafter “Miao”.
Regarding claim 3, which depends from claim 1 and claim 20 which also depends from claim 1, Obiya and Kim both fail to show or teach that the transmission signal of the communication device 200 is a Sounding Reference Signal (SRS).
Miao illustrates a communication device shown in Figure 6 or Figure 8 including a front-end module 608 and transmit circuitry 815 and receive circuitry 820 controlled by protocol processing circuitry 805 similar to Obiya’s communication device 200 or Kim’s transceiver 186. Miao also teaches in at least paragraphs [0036], [0058], and [0059] that the transmission signal is an uplink Sounding Reference Signal (SRS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Miao that the RF transmission signal used in Obiya’s communication device 200 or Kim’s transceiver 186 is capable of including an uplink SRS in a PUSCH data transmission in order to correct the SRS for noise or interference reduction prior the data transmission to the receiver path within Obiya’s communication device 200, Kim’s transceiver 186, or to a receiver circuit of other communication systems.

Allowable Subject Matter
Claims 5-7 and 15-17 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632